DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-12, 14-15, 17-21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Johann (US 2005/0271513 A1).
 	White et al. disclose a rectangular ceiling diffuser 4 (Fig. 1) including a blade 53 (Figs. 9-12), the blade 53 comprising: a leading edge (Figs. 9-12, top edge of blade 53) configured to face an incoming air flow; and a trailing edge (Figs. 9-12, bottom edge of blade 53) opposite to the leading edge, wherein a width of the blade extends from the leading edge to the trailing edge (Figs. 1, 9-12). Wherein the blade 53 comprises first, second, third, and fourth blade segments joined to form a rectangular frustrum (Figs. 1, 9-12, Col. 13, lines 37-60).  Wherein the blade 53 comprises a rectangular cross-section at a position along the width of the blade (Figs. 1, 9-12).  Wherein the blade 53 comprises: an upper surface (Figs. 9-12, inner surface of blade 53 at central portion 54 is considered as upper surface) configured to guide a portion of the incoming air flow to a diffuser outlet section (Fig. 9, at 55); and a lower surface (Figs. 9-12, outer surface of blade 53 at central portion 54 is considered as lower surface) opposite the upper surface and configured guide an additional portion of the incoming air flow to an additional diffuser outlet section (Fig. 9, at 57, 59).  The rectangular ceiling diffuser 4 comprises an additional blade (Figs. 1, 9-12, blade 53 that surrounds the central blade), the additional blade comprising: an additional leading edge configured to face the incoming air flow and including an additional leading edge extending along an additional closed-loop formed by the additional blade (Fig. 1); and an additional trailing edge opposite to the additional leading edge (Fig. 1), wherein an additional width of the additional blade extends from the additional leading edge to the additional trailing edge. Wherein the additional blade surrounds the blade (Figs. 1, 9-12).  The rectangular ceiling diffuser further comprises an air flow inlet 7 disposed adjacent the leading edge of the blade and an air flow outlet disposed adjacent the trailing edge of the blade (Figs. 1, 9-12).  Wherein the air . 
Claims 3, 13, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 5,411,438) in view of Johann (US 2005/0271513 A1) as applied to claims 1, 12, 14, 20 as above, and further in view of Schutt (US 3,177,795).
 	The rectangular ceiling diffuser of White et al. as modified by Johann as above includes all that is recited in claims 3, 13, 16, 22, 25 except for the closed-loop blade comprises a conical frustrum.  Schutt discloses a ceiling diffuser 52 comprising a plurality of nested, concentric 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY